

115 HR 5113 IH: Federal Contractor Anti-Harassment Training Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5113IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Ms. Barragán (for herself, Ms. Norton, Ms. Titus, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 41, United States Code, to require sexual harassment training for the employees of
			 Federal contractors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Contractor Anti-Harassment Training Act of 2018. 2.Sexual harassment training for employees of Federal contractors (a)Sexual harassment training for employees of Federal contractors (1)In generalChapter 63 of title 41, United States Code, is amended by adding at the end the following new section:
					
						6310.Sexual harassment training for employees of Federal contractors
 (a)In generalAs a condition for the award of a contract, the head of an executive agency shall— (1)require a contractor—
 (A)to provide mandatory sexual harassment training— (i)to each employee of the contractor on a biennial basis; and
 (ii)to each employee hired by the contractor on or after the date of the award of the contract not later than 90 days after such date and on a biennial basis thereafter; and
 (B)to ensure that any subcontractor of the contractor provides mandatory sexual harassment training to the employees of the subcontractor, in accordance with the requirements described in subparagraph (A); and
 (2)allow such contractor, and any subcontractor of such contractor, to use the sexual harassment training materials and resources of the executive agency in providing such mandatory sexual harassment training.
 (b)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 102 of title 40. . (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					
						
							6310. Sexual harassment training for employees of Federal contractors..
 (b)ApplicabilityThe amendment made by subsection (a)(1) shall apply with respect to contracts awarded on or after the date that is 90 days after the date of the enactment of this Act.
			